Citation Nr: 0434436	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  04-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability, 
to include degenerative disc disease of the lumbar spine, 
status post-spinal fusion, as secondary to service-connected 
left ankle and left foot disability.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's father, and a friend


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from October 1990 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Travel Board in March 2004 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the case file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran injured his back in an on-the-job injury in 1992.  
He claims his injury is the direct result of his service-
connected left ankle having given way, which caused him to 
fall while lifting a heavy piece of furniture.  Service 
connection is in effect for tendonitis of the left ankle, 
rated noncompensably disabling, and residuals of a stress 
fracture of the left third metatarsal, rated 10 percent 
disabling.

The veteran testified at the Travel Board that a Workmen 
Compensation inquiry was conducted, and that he received 
Workmen Compensation benefits.  The case file reflects no 
records of that inquiry or the records on which a decision 
may have been based.  Further, the veteran also related at 
the hearing that he was in receipt of benefits from the 
Social Security Administration (SSA).  The Board also notes 
that one of the private medical reports in the case file 
reflects the veteran as in receipt of SSA benefits.  The 
Board further notes that there are no SSA records in the case 
file.  Once the VA is put on notice that the veteran is in 
receipt of such benefits, the VA has a duty to obtain these 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  The 
veteran's assistance in obtaining the 
records should be requested as needed.  
If records cannot be located, 
documentation should be associated with 
the claims file.

2.  If the SSA records reflect no records 
of, or from, a Virginia State Workmen 
Compensation Inquiry and an Award, the RO 
should also obtain any records related to 
the veteran from the appropriate Virginia 
State Workmen Compensation Agency or 
Commission.  The veteran's assistance in 
obtaining these records should be 
requested as needed.  The veteran's 
employer should be contacted as needed.  
If no records are located, documentation 
should be set forth in the claims folder.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  If significantly new evidence 
is obtained, the matter should be 
referred for additional medical opinion.  
Thereafter, the RO should readjudicate 
the instant claim.  To the extent that 
the benefit sought on appeal remains 
denied, issue the veteran a supplemental 
SOC and, if all is in order, return the 
case to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



